Citation Nr: 0629896	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  05-06 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for the cause of the veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1945.  The veteran died on November [redacted], 1998, and the 
appellant is his widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision from the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO). 

This case was advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c) (2006). 


FINDINGS OF FACT

1.  In December 1998, the RO denied the appellant's claim of 
service connection for the cause of the veteran's death.  She 
did not appeal that decision, despite being notified of it 
and apprised of her procedural and appellate rights.

2.  In September 2000, the RO found that the appellant had 
submitted new and material evidence to reopen the claim for 
the cause of the veteran's death, but denied the appellant's 
claim of service connection on a de novo basis.  The 
appellant was provided notice of that denial, filed a timely 
NOD, was issued an SOC, but did not file a timely substantive 
appeal (e.g., a VA Form 9 or equivalent statement).

3.  The additional medical and other evidence that has been 
submitted or otherwise obtained since the RO's September 2000 
decision is either duplicative of the evidence that was on 
file when that decision was issued, or does not suggest that 
service connection for the cause of the veteran's death is 
warranted.


CONCLUSIONS OF LAW

1.  The September 2000 RO decision, which denied service 
connection for the cause of the veteran's death, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received subsequent to the September 2000 RO 
decision is not new and material; the claim for service 
connection for the cause of the veteran's death is not 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West & 
Supp. 2005); 38 C.F.R. §§ 3.156(a), 20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Notify and Assist

To successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  The VA has a 
duty to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In the context of a claim to reopen, the VA must 
examine the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Id.  

The Board concludes that the RO letter sent in April 2004, 
adequately informed the appellant of the information and 
evidence needed to substantiate her claim to reopen, complied 
with VA's notification requirements and set forth the laws 
and regulations applicable to her claim.  In sum, the 
appellant was notified and aware of the evidence needed to 
substantiate her claim, and the avenues through which she 
might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  She was told to submit evidence she had in her 
possession.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  That letter explained the terms "new" and 
"material" to the appellant and informed her of the type of 
evidence that would be considered new and material.  See 
Kent, supra.  In a letter to Senator John D. Rockefeller, 
received by the VA in July 2005, the appellant essentially 
stated that the VA has everything needed regarding this case 
and that she did not have additional evidence to submit.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans' Claims (Court) held that this 
notice must be provided to a claimant before the initial 
unfavorable RO decision.  This was accomplished in this case.  

The VA is also obligated to provide a claimant notice of what 
is required to substantiate each element of a claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  In other words, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish her 
entitlement to the underlying claim for the benefit sought by 
the claimant.  

In the present appeal, the appellant was provided with notice 
of what type of evidence constituted new and material 
evidence, and what type of evidence which was needed to 
substantiate her claim for service connection for the cause 
of the veteran's death, but she was not provided with notice 
of the type of evidence necessary to establish the effective 
date for the claim.  Despite the inadequate notice provided 
to the appellant concerning this element, the Board finds no 
prejudice to her in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  As the Board concludes below that new and material 
evidence was not presented or secured, any question as to the 
appropriate effective date to be assigned is rendered moot.  

B.  Factual Background, Governing Laws, Regulations and Legal 
Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a) (2006).  
The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  Id.  The service connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See, Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service- connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See, 38 C.F.R. § 312(c)(3).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

In a December 1998 decision, the RO denied the claim for 
service connection for the cause of the veteran's death, 
essentially finding that there was no relationship between 
the veteran's period of service and his death.  In addition, 
the RO noted that the veteran was in receipt of service 
connection for a psychoneurotic disorder, rated 70 percent 
disabling, and for a skin disorder rated 0 percent disabling.  
The RO considered the veteran's death certificate which noted 
that the veteran died on November [redacted], 1998.  The immediate 
cause of death was chronic obstructive pulmonary disease with 
exacerbation, due to (or as a consequence of) bilateral 
pneumonia.  The appellant was informed of the adverse 
determination but did not timely appeal the decision.

Since the appellant did not timely appeal the RO's December 
1998 decision, it became final and binding on her based on 
the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.200, 20.1103.  Furthermore, because 
she did not appeal the decision, this, in turn, means there 
must be new and material evidence during the years since to 
reopen her claim and warrant further consideration on a de 
novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In May 2000, the appellant attempted to reopen the claim.  
The appellant submitted a statement from a VA physician, 
R.N.P. M.D. dated in May 2000, noting that the cause of the 
veteran's death was chronic obstructive pulmonary disease 
with exacerbation secondary to bilateral pneumonia, that the 
bilateral pneumonia was secondary to aspiration with 
generalized anxiety, and that the veteran was also receiving 
treatment for his service-connected anxiety. 

A VA mental disorders opinion was obtained in September 2000.  
The examiner stated that the veteran's claims file was 
reviewed.  The examiner opined that there was nothing in the 
record to support the finding that the veteran's service-
connected anxiety disorder contributed to his death.  The 
examiner also noted that the veteran's mental changes were 
consistent with individuals suffering from serious medical 
problems such as pneumonia, and that they were not due to his 
service-connected anxiety disorder.  

In a September 2000 decision, the RO found that Dr. R.N.P.'s 
statement constituted new and material evidence, and reopened 
the claim.  On de novo review, the RO afforded more probative 
weight to the opinion of the VA examiner, who rendered the 
opinion in September 2000, because that examiner reviewed the 
entire record; and denied the claim.  The appellant filed a 
notice of disagreement in June 2001.  She was issued a 
statement of the case in December 2001.  She did not file a 
timely substantive appeal and the appeal became final.

The RO's September 2000 is final and binding on the appellant 
based on the evidence then of record, and to reopen her 
claim, she must present evidence that is both new and 
material.  See 38 U.S.C.A. §§ 5108, 7104(b), 7105(c); 38 
C.F.R. §§ 3.104(a), 3.156, 20.1100-06; see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Although, as required in deciding this issue, the RO 
determined whether new and material evidence had been 
received to reopen this previously denied claim, so, too, 
must the Board make this threshold preliminary determination 
because this affects the Board's jurisdiction to reach the 
underlying claim and adjudicate the merits of it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

If the Board finds that no such evidence has been submitted, 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id., at 1384.  
However, when determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

In adjudicating claims based on new and material evidence: 
first, VA must determine whether new and material evidence 
has been submitted according to the requirements of 38 C.F.R. 
§ 3.156(a); and second, if new and material evidence has been 
submitted, pursuant to 38 U.S.C.A. § 5107(a), VA may proceed 
to evaluate the merits of the claim after ensuring the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc).

The appellant filed her petition to reopen the claim in 
November 2003.  Regarding petitions to reopen, as here, filed 
on or after August 29, 2001, Title 38 of the Code of Federal 
Regulations, Section 3.156(a) was recently revised to define 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The only evidence submitted by the appellant is the veteran's 
death certificate, and another statement from Dr. R.N.P.  The 
death certificate is a copy of evidence previously 
considered, and is not new.  In a statement dated in November 
2003, below a copy of his May 2000 statement, Dr. R.N.P 
wrote, "[t]he above statement remains true as it is."  The 
November 2003 statement of Dr. R.N.P. is new, however, it is 
cumulative as it merely reiterates his May 2000 statement 
which was considered in the prior final decision.  

The appellant contends that the veteran's bilateral pneumonia 
which ultimately caused the veteran's death was caused by his 
service-connected anxiety disorder.  The Board does not doubt 
the sincerity of the beliefs of the appellant.  However, as a 
layperson, without the appropriate medical training and 
expertise, she is not competent to provide a probative 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

As the appellant has not fulfilled her threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

The petition to reopen the claim for service connection for 
the cause of the veteran's death is denied.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


